                                            Case 4:20-cv-02965-JSW Document 79 Filed 08/11/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                                                                              Case Nos. 20-cv-02146-WHO (JSC)
                                   7       SA MUSIC LLC, et al.,                                        20-cv-02794-EMC (JSC)
                                                          Plaintiffs,                                   20-cv-02965-JSW (JSC)
                                   8
                                                   v.                                         ORDER RE: DEPOSITION ERRATA
                                   9                                                          DISCOVERY DISPUTE
                                  10       APPLE, INC, et al.,                                Re: Dkt. No. 82
                                                          Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Apple moves to strike deposition errata submitted by Julia Riva and Ray Henderson Music

                                  14   Co. Inc. following their depositions. (Dkt. No. 82.)1 After carefully considering the parties’

                                  15   submission, the Court STRIKES the challenged deposition errata.

                                  16                    Federal Rule of Civil Procedure 30(e), which governs review of
                                                        deposition transcripts and changes thereto, permits corrections in
                                  17                    “form or substance” of deposition testimony under certain
                                                        circumstances, provided that procedural requirements are met.
                                  18                    However, a deposition is not a take home examination. Thus, in the
                                                        Ninth Circuit, Rule 30(e) deposition changes are subject to the “sham
                                  19                    rule,” which prevents a party from creating an issue of fact by
                                                        submitting errata or an affidavit that contradicts prior deposition
                                  20                    testimony. In addition, Ninth Circuit authority limits Rule 30’s
                                                        application to corrective, and not contradictory, changes. Changing
                                  21                    “yes” to “no” and “correct” to “no not correct” are paradigmatic
                                                        examples of contradiction, rather than correction.
                                  22

                                  23   Lee v. The Pep Boys-Manny Moe & Jack of Cal., No. 12-CV-05064-JSC, 2015 WL 6471186, at

                                  24   *1 (N.D. Cal. Oct. 27, 2015) (internal quotation marks and citations omitted).

                                  25            The errata identified at Exhibit 1 to the joint letter all contradict the deposition testimony

                                  26   and thus must be stricken. Plaintiffs’ lament that the errata answer the questions asked at

                                  27
                                       1
                                  28    Adasam, No. 20-cv-02146-WHO, Dkt. No. 82; Pickwick, 20-cv-02794-EMC, Dkt. No. 85;
                                       Genepool, No. 20-cv-02965-JSW, Dkt. No. 76.
                                          Case 4:20-cv-02965-JSW Document 79 Filed 08/11/21 Page 2 of 2




                                   1   depositions ignores the law governing deposition errata. If Plaintiffs believe they should not be

                                   2   held to the answers given by their witnesses at deposition, then they should make that argument to

                                   3   the trial judges at the appropriate time; it is not a reason to allow a deponent to contradict her/its

                                   4   testimony with what is in essence a lengthy response to a contention interrogatory.

                                   5          Accordingly, Apple’s motion is GRANTED as to the errata identified on Exhibit 1.

                                   6          This Order disposes of Docket No. 82 in Adasam, No. 20-cv-02146-WHO; Docket No. 85

                                   7   in Pickwick, No. 20-cv-02794-EMC; and Docket No. 76 in Genepool, No. 20-cv-02965-JSW.

                                   8          IT IS SO ORDERED.

                                   9   Dated: August 11, 2021

                                  10

                                  11
                                                                                                      JACQUELINE SCOTT CORLEY
                                  12                                                                  United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
